           Case 1:19-cr-00201-LMB Document 132 Filed 10/18/19 Page 1 of 2 PageID# 709


                                                                                              FILED
                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA

                                                Alexandria Division                    znrn OCT .. , P   Ip 03



           UNITED STATES OF AMERICA,



                        V.                                     Case No. 1: l 9-cr-00201-LMB

                                                               FILED UNDER SEAL
           GEORGE A. NADER

                               Defendant.



                      MOTION TO DISMISS COUNT THREE OF THE INDICTMENT

                 George A. Nader, through the undersigned counsel, respectfully moves this Court to
ii'i,
I         dismiss as time-barred Count Three of the Indictment, which alleges a violation of § 2423 of Title

    f,'
          18 of the United States Code. See ECF No. 49 at 3. A supporting memorandum, declaration and
'1
    >     exhibits, and a proposed order, accompany this motion. The motion is filed under seal pursuant to

          LCrR 49(A), (C), (D) and (E), as well as this Court's Protective Order entered on July 19, 2019.

          See ECF No. 67.




    ',
 Case 1:19-cr-00201-LMB Document 132 Filed 10/18/19 Page 2 of 2 PageID# 710



Dated: October 7, 2019            Respectfully submitted,


                                                  ATKINS LJ / '
                                                            ·tt__
                                  Timothy H. Mc arten ( 77044)
                                  Clayton D. LaForge (#84075)
                                  Savannah K. Burgoyne (#90596)
                                  Zachary D. Williams (pro hac vice)
                                  555 Eleventh St., NW
                                  Suite 1000
                                  Washington, D.C. 20004
                                  Tel: (202) 637-2200
                                  Fax: (202) 637-2201
                                  Timothy.McCarten@lw.com
                                  Clayton.LaForge@l w.com
                                  Savannah.Burgoyne@lw.com
                                  Zachary.Williarns@lw.com

                                  Christopher J. Clark (pro hac vice)
                                  Latham & Watkins, LLP
                                  885 Third A venue
                                  New York, NY 10022
                                  Tel: (212) 906-2927
                                  Fax: (212) 751-4864
                                  Chris.Clark@lw.com

                                  Jonathan S. Jeffress (#42884)
                                  Emily Anne Voshell (#92997)
                                  Courtney Roberts Forrest (#76738)
                                  KaiserDillon PLLC
                                   1099 14th Street, NW
                                  8th Fl. West
                                  Washington, DC 20005
                                  Tel: (202) 640-4430
                                  Fax: (202) 280-1034
                                  jjeffress@kaiserdillon.com
                                  evoshell@kaiserdillon.com
                                  cforrest@kaiserdillon.com

                                  Attonzeys for Defendant
                                  George Aref Nader




                                     ")
